DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview via telephonic conversation and subsequent follow up email with the applicant, and finally a confirmation voicemail and conversation on February 9th, 2022. 
The following claims in the application have been amended as follows:
24. (currently amended) A non-transitory computer-readable storage medium having computer- executable instructions, which when executed on an Internet enabled personal communication device causes said personal communication device to perform the steps of: presenting a hearing aid control application software interface to the user at said Internet enabled personal communication device; receiving a replacement notification from a hearing aid, having a processor configured to monitor server; displaying on the hearing aid control application software interface, a selection element associated with a priority item for sale; and sending, responsive to a user selection, a purchase instruction concerning said priority item to the remote server for recording in the user account for execution based on user data stored in the account.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
Regarding the subject matter eligibility, Examiner notes that the rejection under 35 USC 101 was withdrawn in view of USPTO guidance, in the Final Office filed on the 4th day of November, 2019. 
Regarding the prior art, the instant application is distinguishable from the prior art. The claimed invention is directed to A hearing aid service system comprising the personal communication device according to claim 4- 31 as well as said hearing aid and said remote server; wherein: the hearing aid processor is configured for detecting a change of at least one of said electrical hearing aid parameters indicating a replacement of said hearing aid component; the remote server is configured for managing user accounts for a plurality of hearing aid users, tracking the consumption of hearing aid components for the individual user accounts based at least in part on the reported hearing aid component replacement, and identifying for the user account a priority item for sale based upon the hearing aid component consumption; the personal communication device is configured for receiving priority item for sale data from the remote server, displaying a selection element associated with the priority item for sale on the control interface, and sending, responsive to a user selection, a purchase instruction concerning the priority item to the remote server; and wherein the remote server is furthermore configured to record the purchase instruction in the user account which is distinguishable of the closest prior art. The closest prior art consists of:
1. U.S. Patent No. 8467555 to Harsch - which discusses a method and system for monitoring information related to hearing devices but fails to teach  the hearing aid processor is configured for detecting a change of at least one of said electrical hearing aid parameters indicating a replacement of said hearing aid component; the remote server is configured for managing user accounts for a plurality of hearing aid users, tracking the consumption of hearing aid components for the individual user accounts based at least in part on the reported hearing aid component replacement, and identifying for the user account a priority item for sale based upon the hearing aid component consumption.
2. WIPO Publication No. WO 2010145698 A1 to Kidmose - which discuses a method and system for monitoring hearing aids but fails to teach  the hearing aid processor is configured for detecting a change of at least one of said electrical hearing aid parameters indicating a replacement of said hearing aid component; the remote server is configured for managing user accounts for a plurality of hearing aid users, tracking the consumption of hearing aid components for the individual user accounts based at least in part on the reported hearing aid component replacement, and identifying for the user account a priority item for sale based upon the hearing aid component consumption.
3. NPL A Self-Fitting Hearing Aid: Need and Concept to Convery - which discusses a method and system for an instant fitting hearing aid but fails to teach  the hearing aid processor is configured for detecting a change of at least one of said electrical hearing aid parameters indicating a replacement of said hearing aid component; the remote server is configured for managing user accounts for a plurality of hearing aid users, tracking the consumption of hearing aid components for the individual user accounts based at least in part on the reported hearing aid component replacement, and identifying for the user account a priority item for sale based upon the hearing aid component consumption.
Examiner notes that the claimed invention is directed to A hearing aid service system comprising the personal communication device according to claim 4- 31 as well as said hearing aid and said remote server; wherein: the hearing aid processor is configured for detecting a change of at least one of said electrical hearing aid parameters indicating a replacement of said hearing aid component; the remote server is configured for managing user accounts for a plurality of hearing aid users, tracking the consumption of hearing aid components for the individual user accounts based at least in part on the reported hearing aid component replacement, and identifying for the user account a priority item for sale based upon the hearing aid component consumption; the personal communication device is configured for receiving priority item for sale data from the remote server, displaying a selection element associated with the priority item for sale on the control interface, and sending, responsive to a user selection, a purchase instruction concerning the priority item to the remote server; and wherein the remote server is furthermore configured to record the purchase instruction in the user account.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689